Citation Nr: 1201971	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed diabetes mellitus type 2 is the result of exposure to herbicide agents during active service in Korea, specifically during four temporary duty occasions at Suwon Air Force Base with the 82 FTR INTCP Squadron between August 1968 and January 1969, as detailed in the August 1968 Air Force Form 626.  He asserted in his September 2009 substantive appeal that he is the only person in his family to have a diabetes diagnosis, and that his temporary duty occurred within 10 miles of the Korean Demilitarized Zone (DMZ).

In December 2006, the RO made a request to the Personnel Information Exchange System (PIES) to determine whether the Veteran's temporary duty occasions noted above would have placed him in a location wherein he would have been exposed to herbicides.  The response from PIES essentially said that no information was available, and no documents were of record, to answer that question.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.l directs that if a veteran were assigned to a unit other than those listed in that section, a request to the Joint Services Records Research Center (JSRRC) is necessary to determine the Veteran's location and likely exposure.  The record does not reflect that the RO attempted to contact the JSRRC to determine his location to include such proximity to the DMZ, or the Veteran's consequent exposure.  Accordingly, remand is required so the request to the JSRRC can be made. 

Accordingly, the case is REMANDED for the following actions:

1.  Review the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.l.  Then, ask the JSRRC to verify whether the Veteran would have been exposed to herbicides during his four occasions of temporary duty at Suwon Air Force Base with the 82 FTR INTCP Squadron between August 1968 and January 1969, as detailed in the August 1968 Air Force Form 626.  Associate a copy of the JSRRC reply with the claims file.  

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


